                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WAYNE RAUCEO,

                       Plaintiff,
                                                          CIVIL ACTION
           v.                                             NO. 19-04279

 PHILADELPHIA GAS WORKS,

                       Defendant.


                                       ORDER

      AND NOW, this 3rd day of February 2020, upon consideration of Plaintiff

Wayne Rauceo’s Amended Complaint (ECF No. 6), Defendant Philadelphia Gas Works’

Partial Motion to Dismiss (ECF No. 8) and Plaintiff’s Response (ECF No. 10), it is

hereby ORDERED that the Motion is GRANTED. Count IV of the Amended

Complaint is DISMISSED without prejudice. Rauceo may file a second amended

complaint on or before Monday, February 17, 2020.




                                                      BY THE COURT:




                                                      /s/ Gerald J. Pappert
                                                      GERALD J. PAPPERT, J.
